[f7v1039redacted001.jpg]
  20\F7V1039         Reinstatement Premium Protection   Reinsurance Contract
  Effective: July 1, 2020      FedNat Insurance Company   Sunrise, Florida   and
  Monarch National Insurance Company   Sunrise, Florida   and   Maison Insurance
Company   Baton Rouge, Louisiana                                                
                                                     _______________________   
  Certain identified information has been omitted from this exhibit because it
is not material and   would be competitively harmful if publicly disclosed.
Redactions are indicated by [***].     
  20\F7V1039         Table of Contents         Article Page    1 Coverage 1    2
Commencement and Termination 1    3 Concurrency of Conditions 3    4 Premium 3
   5 Sanctions 4    6 Loss Notices and Settlements 4    7 Late Payments 4    8
Offset 5    9 Severability of Interests and Obligations 6    10 Access to
Records 6    11 Errors and Omissions (BRMA 14F) 6    12 Currency (BRMA 12A) 7   
13 Taxes (BRMA 50B) 7    14 Federal Excise Tax (BRMA 17D) 7    15 Reserves 7   
16 Insolvency 9    17 Arbitration 9    18 Service of Suit (BRMA 49C) 10    19
Severability (BRMA 72E) 11    20 Governing Law (BRMA 71B) 11    21
Confidentiality 11    22 Non-Waiver 12    23 Agency Agreement (BRMA 73A) 12   
24 Notices and Contract Execution 12    25 Intermediary 13    Schedule A 1   
Schedule B 1     
 
[f7v1039redacted003.jpg]
  20\F7V1039   Page 1      Reinstatement Premium Protection   Reinsurance
Contract   Effective: July 1, 2020      entered into by and between      FedNat
Insurance Company   Sunrise, Florida   and   Monarch National Insurance Company
  Sunrise, Florida   and   Maison Insurance Company   Baton Rouge, Louisiana   
(hereinafter referred to as the "Company")      and      The Subscribing
Reinsurer(s) Executing the   Interests and Liabilities Agreement(s)   Attached
Hereto   (hereinafter referred to as the "Reinsurer")            Article 1 -
Coverage   By this Contract the Reinsurer agrees to indemnify the Company for
100% of any reinstatement   premium which the Company pays or becomes liable to
pay as a result of loss occurrences   covered under the First, Second, and Third
Excess Layers of the Company's Excess   Catastrophe Reinsurance Contract,
effective July 1, 2020 (hereinafter referred to as the   "Original Contract"),
subject to the terms and conditions hereinafter set forth herein and in
  Schedules A and B attached to and forming part of this Contract.      
  Article 2 - Commencement and Termination   A. This Contract shall become
effective at 12:01 a.m., Eastern Standard Time, July 1, 2020,   with respect to
reinstatement premium payable by the Company under the First, Second,   and
Third Excess Layers of the Original Contract as a result of losses arising out
of loss   occurrences commencing at or after that time and date, and shall
remain in force until   12:01 a.m., Eastern Standard Time, July 1, 2021.      B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
  Subscribing Reinsurer's percentage share in this Contract at any time by
giving written   notice to the Subscribing Reinsurer in the event any of the
following circumstances occur:       1. The Subscribing Reinsurer's
policyholders' surplus (or its equivalent under the   Subscribing Reinsurer's
accounting system) at the inception of this Contract has been     
  20\F7V1039   Page 2      reduced by 20.0% or more of the amount of surplus (or
the applicable equivalent)   12 months prior to that date; or       2. The
Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
  Subscribing Reinsurer's accounting system) at any time during the term of this
  Contract has been reduced by 20.0% or more of the amount of surplus (or the
  applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial   statement filed with regulatory authorities and available to the
public as of the   inception of this Contract; or       3. The Subscribing
Reinsurer's A.M. Best's rating has been assigned or downgraded   below A- and/or
Standard & Poor's rating has been assigned or downgraded below   BBB+; or      
4. The Subscribing Reinsurer has become, or has announced its intention to
become,   merged with, acquired by or controlled by any other entity or
individual(s) not   controlling the Subscribing Reinsurer's operations
previously; or       5. A State Insurance Department or other legal authority
has ordered the Subscribing   Reinsurer to cease writing business; or       6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation,   receivership, supervision, administration, winding-up or under a
scheme of   arrangement, or similar proceedings (whether voluntary or
involuntary) or proceedings   have been instituted against the Subscribing
Reinsurer for the appointment of a   receiver, liquidator, rehabilitator,
supervisor, administrator, conservator or trustee in   bankruptcy, or other
agent known by whatever name, to take possession of its assets   or control of
its operations; or       7. The Subscribing Reinsurer has reinsured its entire
liability under this Contract without   the Company's prior written consent; or
      8. The Subscribing Reinsurer has ceased assuming new or renewal property
or casualty   treaty reinsurance business; or       9. The Subscribing Reinsurer
has hired an unaffiliated runoff claims manager that is   compensated on a
contingent basis or is otherwise provided with financial incentives   based on
the quantum of claims paid; or       10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth   in the Reserves Article.   
  C. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in   progress, the Reinsurer's liability hereunder shall, subject
to the other terms and conditions   of this Contract, be determined as if the
entire loss occurrence had occurred prior to the   termination or expiration of
this Contract, provided that no part of such loss occurrence is   claimed
against any renewal or replacement of this Contract.           
 
[f7v1039redacted005.jpg]
  20\F7V1039   Page 3      Article 3 - Concurrency of Conditions   A. It is
agreed that this Contract will follow the terms, conditions, exclusions,
definitions,   warranties and settlements of the Company under the Original
Contract, which are not   inconsistent with the provisions of this Contract.   
  B. The Company shall advise the Reinsurer of any material changes in the
Original Contract   which may affect the liability of the Reinsurer under this
Contract.         Article 4 - Premium   A. As premium for the reinsurance
coverage provided hereunder for each excess layer for the   term of this
Contract, the Company shall pay the Reinsurer the product of the following (or a
  pro rata portion thereof in the event the term of this Contract is less than
12 months and for   purposes of calculating subparagraph 3 below, the term of
the Original Contract is a full   12 months):       1. The amount, shown as
"Reinstatement Factor" for that excess layer in Schedule B   attached hereto;
times       2. The Final Adjusted Rate on Line for the corresponding excess
layer of the Original   Contract; times       3. An amount equal to 100%
reinsurance placement percentage under each excess   layer of the Original
Contract of the final adjusted premium paid by the Company for   the
corresponding excess layer of the Original Contract.       "Final Adjusted Rate
on Line" as used herein shall mean an amount equal to a 100%   reinsurance
placement percentage under each excess layer of the Original Contract of the
  final adjusted premium paid by the Company for the corresponding excess layer
of the   Original Contract divided by the amount, shown as the "Reinsurer's Per
Occurrence Limit"   for that excess layer under the Original Contract in
Schedule A attached hereto.      B. The Company shall pay the Reinsurer a
deposit premium for each excess layer of the   amount, shown as "Annual Deposit
Premium" for that excess layer in Schedule B attached   hereto, in four equal
installments of the amount, shown as "Deposit Premium Installment"   for that
excess layer in Schedule B attached hereto, on July 1 and October 1 of 2020, and
  January 1 and April 1 of 2021. However, in the event this Contract is
terminated, there   shall be no deposit premium installments due after the
effective date of termination.      C. As soon as possible after the termination
or expiration of this Contract, the Company shall   provide a report to the
Reinsurer setting forth the premium due hereunder for each excess   layer for
the term of this Contract, computed in accordance with paragraph A above, and
  any additional premium due the Reinsurer or return premium due the Company for
each   such excess layer shall be remitted promptly.           
  20\F7V1039   Page 4      Article 5 - Sanctions   Neither the Company nor any
Subscribing Reinsurer shall be liable for premium or loss under   this Contract
if it would result in a violation of any mandatory sanction, prohibition or
restriction   under United Nations resolutions or the trade or economic
sanctions, laws or regulations of the   European Union, United Kingdom or United
States of America that are applicable to either party.         Article 6 - Loss
Notices and Settlements   A. Whenever reinstatement premium settlements made by
the Company under the First,   Second, and Third Excess Layers of the Original
Contract appear likely to result in a claim   hereunder, the Company shall
notify the Reinsurer. The Company will advise the Reinsurer   of all subsequent
developments relating to such claims that, in the opinion of the Company,   may
materially affect the position of the Reinsurer.      B. All reinstatement
premium settlements made by the Company under the First, Second, and   Third
Excess Layers of the Original Contract, provided they are within the terms of
the   Original Contract and within the terms of this Contract, shall be binding
upon the Reinsurer,   and the Reinsurer agrees to pay all amounts for which it
may be liable within 10 days of   receipt of reasonable evidence of the amount
paid (or scheduled to be paid) by the   Company.         Article 7 - Late
Payments   A. The provisions of this Article shall not be implemented unless
specifically invoked, in   writing, by one of the parties to this Contract.   
  B. In the event any premium, loss or other payment due either party is not
received by the   intermediary named in the Intermediary Article (hereinafter
referred to as the   "Intermediary") by the payment due date, the party to whom
payment is due may, by   notifying the Intermediary in writing, require the
debtor party to pay, and the debtor party   agrees to pay, an interest charge on
the amount past due calculated for each such payment   on the last business day
of each month as follows:       1. The number of full days which have expired
since the due date or the last monthly   calculation, whichever the lesser;
times       2. 1/365ths of the six-month United States Treasury Bill rate as
quoted in The Wall Street   Journal on the first business day of the month for
which the calculation is made; times       3. The amount past due, including
accrued interest.       It is agreed that interest shall accumulate until
payment of the original amount due plus   interest charges have been received by
the Intermediary.        
 
[f7v1039redacted007.jpg]
  20\F7V1039   Page 5      C. The establishment of the due date shall, for
purposes of this Article, be determined as   follows:       1. As respects the
payment of routine deposits and premiums due the Reinsurer, the due   date shall
be as provided for in the applicable section of this Contract. In the event a
  due date is not specifically stated for a given payment, it shall be deemed
due 30 days   after the date of transmittal by the Intermediary of the initial
billing for each such   payment.       2. Any claim or loss payment due the
Company hereunder shall be deemed due 10 days   after the proof of loss or
demand for payment is transmitted to the Reinsurer. If such   loss or claim
payment is not received within the 10 days, interest will accrue on the
  payment or amount overdue in accordance with paragraph B above, from the date
the   proof of loss or demand for payment was transmitted to the Reinsurer.   
   3. As respects any payment, adjustment or return due either party not
otherwise   provided for in subparagraphs 1 and 2 of this paragraph C, the due
date shall be as   provided for in the applicable section of this Contract. In
the event a due date is not   specifically stated for a given payment, it shall
be deemed due 10 days following   transmittal of written notification that the
provisions of this Article have been invoked.       For purposes of interest
calculations only, amounts due hereunder shall be deemed paid   upon receipt by
the Intermediary.      D. Nothing herein shall be construed as limiting or
prohibiting a Subscribing Reinsurer from   contesting the validity of any claim,
or from participating in the defense of any claim or suit,   or prohibiting
either party from contesting the validity of any payment or from initiating any
  arbitration or other proceeding in accordance with the provisions of this
Contract. If the   debtor party prevails in an arbitration or other proceeding,
then any interest charges due   hereunder on the amount in dispute shall be null
and void. If the debtor party loses in such   proceeding, then the interest
charge on the amount determined to be due hereunder shall   be calculated in
accordance with the provisions set forth above unless otherwise   determined by
such proceedings. If a debtor party advances payment of any amount it is
  contesting, and proves to be correct in its contestation, either in whole or
in part, the other   party shall reimburse the debtor party for any such excess
payment made plus interest on   the excess amount calculated in accordance with
this Article.      E. Interest charges arising out of the application of this
Article that are $1,000 or less from any   party shall be waived unless there is
a pattern of late payments consisting of three or more   items over the course
of any 12-month period.         Article 8 - Offset   The Company and the
Reinsurer may offset any balance or amount due from one party to the   other
under this Contract or any other contract heretofore or hereafter entered into
between the   Company and the Reinsurer, whether acting as assuming reinsurer or
ceding company. The   provisions of this Article shall not be affected by the
insolvency of either party.           
  20\F7V1039   Page 6      Article 9 - Severability of Interests and Obligations
  The rights, duties and obligations set forth below shall apply as if this
Contract were a separate   contract between the Subscribing Reinsurers and each
named reinsured company:      A. Balances payable by any Subscribing Reinsurer
to or from any reinsured party under the   Contract shall not serve to offset
any balances recoverable to, or from, any other reinsured   party to the
Contract and balances payable shall be separated by named reinsured   company
and paid directly to the appropriate named reinsured company’s bank account.   
  B. Balances recoverable by any Subscribing Reinsurer to or from any reinsured
party under   the Contract shall not serve to offset any balances payable to, or
from, any other reinsured   party to the Contract.      C. Reports and
remittances made to the Reinsurer in accordance with the applicable articles
  of the Contract are to be in sufficient detail to identify both the
Reinsurer's loss obligations   due to each named reinsured company and each
named reinsured company's premium   remittance under the report.      D. In the
event of the insolvency of any of the parties to the Contract, offset shall be
only   allowed in accordance with the laws of the insolvent party's state of
domicile.      E. Nothing in this Article shall be construed to provide a
separate retention, Reinsurer's limit of   liability any one loss occurrence or
Reinsurer's annual limit of liability for each named   reinsured company.      
  Article 10 - Access to Records   The Reinsurer or its designated
representatives shall have access at any reasonable time to all   records of the
Company which pertain in any way to this reinsurance, provided the Reinsurer
  gives the Company at least 15 days prior notice of request for such access.
However, a   Subscribing Reinsurer or its designated representatives shall not
have any right of access to the   records of the Company if it is not current in
all undisputed payments due the Company.   "Undisputed" as used herein shall
mean any amount that the Subscribing Reinsurer has not   contested in writing to
the Company specifying the reason(s) why the payments are disputed.      
  Article 11 - Errors and Omissions (BRMA 14F)   Inadvertent delays, errors or
omissions made in connection with this Contract or any transaction   hereunder
shall not relieve either party from any liability which would have attached had
such   delay, error or omission not occurred, provided always that such error or
omission is rectified as   soon as possible after discovery.           
 
[f7v1039redacted009.jpg]
  20\F7V1039   Page 7      Article 12 - Currency (BRMA 12A)   A. Whenever the
word "Dollars" or the "$" sign appears in this Contract, they shall be
  construed to mean United States Dollars and all transactions under this
Contract shall be in   United States Dollars.      B. Amounts paid or received
by the Company in any other currency shall be converted to   United States
Dollars at the rate of exchange at the date such transaction is entered on the
  books of the Company.         Article 13 - Taxes (BRMA 50B)   In consideration
of the terms under which this Contract is issued, the Company will not claim a
  deduction in respect of the premium hereon when making tax returns, other than
income or   profits tax returns, to any state or territory of the United States
of America or the District of   Columbia.         Article 14 - Federal Excise
Tax (BRMA 17D)   A. The Reinsurer has agreed to allow for the purpose of paying
the Federal Excise Tax the   applicable percentage of the premium payable hereon
(as imposed under Section 4371 of   the Internal Revenue Code) to the extent
such premium is subject to the Federal Excise   Tax.      B. In the event of any
return of premium becoming due hereunder the Reinsurer will deduct   the
applicable percentage from the return premium payable hereon and the Company or
its   agent should take steps to recover the tax from the United States
Government.         Article 15 - Reserves   A. The Reinsurer agrees to fund its
share of amounts, including but not limited to, the   Company's ceded unearned
premium and outstanding loss reserves (being the sum of all   reinstatement
premiums paid by the Company under the First, Second, and Third Excess   Layers
of the Original Contract but not yet recovered from the Reinsurer, plus the
  Company's reserves for reinstatement premium due under the First, Second, and
Third   Excess Layers of the Original Contract, if any) (hereinafter referred to
as "Reinsurer's   Obligations") by:       1. Clean, irrevocable and
unconditional letters of credit issued and confirmed, if   confirmation is
required by the insurance regulatory authorities involved, by a bank or   banks
meeting the NAIC Securities Valuation Office credit standards for issuers of
  letters of credit and acceptable to said insurance regulatory authorities;
and/or       2. Escrow accounts for the benefit of the Company; and/or       3.
Cash advances;        
  20\F7V1039   Page 8       if the Reinsurer:       1. Is unauthorized in any
state of the United States of America or the District of Columbia   having
jurisdiction over the Company and if, without such funding, a penalty would
  accrue to the Company on any financial statement it is required to file with
the   insurance regulatory authorities involved; or       2. Has an A.M. Best
Company's rating equal to or below B++ at the inception of this   Contract.   
   The Reinsurer, at its sole option, may fund in other than cash if its method
and form of   funding are acceptable to the insurance regulatory authorities
involved.      B. With regard to funding in whole or in part by letters of
credit, it is agreed that each letter of   credit will be in a form acceptable
to insurance regulatory authorities involved, will be issued   for a term of at
least one year and will include an "evergreen clause," which automatically
  extends the term for at least one additional year at each expiration date
unless written   notice of non-renewal is given to the Company not less than 30
days prior to said expiration   date. The Company and the Reinsurer further
agree, notwithstanding anything to the   contrary in this Contract, that said
letters of credit may be drawn upon by the Company or   its successors in
interest at any time, without diminution because of the insolvency of the
  Company or the Reinsurer, but only for one or more of the following purposes:
      1. To reimburse itself for the Reinsurer's share of unearned premiums
returned to   insureds on account of policy cancellations, unless paid in cash
by the Reinsurer;       2. To reimburse itself for the Reinsurer's share of
reinstatement premiums paid by the   Company under the terms of the First,
Second, and Third Excess Layers of the   Original Contract, unless paid in cash
by the Reinsurer;       3. To reimburse itself for the Reinsurer's share of any
other amounts claimed to be due   hereunder, unless paid in cash by the
Reinsurer;       4. To fund a cash account in an amount equal to the Reinsurer's
share of amounts,   including, but not limited to, the Reinsurer's Obligations
as set forth above, funded by   means of a letter of credit which is under
non-renewal notice, if said letter of credit has   not been renewed or replaced
by the Reinsurer 10 days prior to its expiration date;       5. To refund to the
Reinsurer any sum in excess of the actual amount required to fund   the
Reinsurer's share of amounts, including but not limited to, the Reinsurer's
  Obligations as set forth above, if so requested by the Reinsurer.       In the
event the amount drawn by the Company on any letter of credit is in excess of
the   actual amount required for B(1), B(2) or B(4), or in the case of B(3), the
actual amount   determined to be due, the Company shall promptly return to the
Reinsurer the excess   amount so drawn.           
 
[f7v1039redacted011.jpg]
  20\F7V1039   Page 9      Article 16 - Insolvency   A. In the event of the
insolvency of the Company, this reinsurance shall be payable directly to   the
Company or to its liquidator, receiver, conservator or statutory successor on
the basis of   the liability of the Company without diminution because of the
insolvency of the Company or   because the liquidator, receiver, conservator or
statutory successor of the Company has   failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver,   conservator or
statutory successor of the Company shall give written notice to the   Reinsurer
of the pendency of a claim against the Company indicating the policy or bond
  reinsured which claim would involve a possible liability on the part of the
Reinsurer within a   reasonable time after such claim is filed in the
conservation or liquidation proceeding or in   the receivership, and that during
the pendency of such claim, the Reinsurer may investigate   such claim and
interpose, at its own expense, in the proceeding where such claim is to be
  adjudicated, any defense or defenses that it may deem available to the Company
or its   liquidator, receiver, conservator or statutory successor. The expense
thus incurred by the   Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company   as part of the expense of conservation or
liquidation to the extent of a pro rata share of the   benefit which may accrue
to the Company solely as a result of the defense undertaken by   the Reinsurer.
     B. Where two or more Subscribing Reinsurers are involved in the same claim
and a majority in   interest elect to interpose defense to such claim, the
expense shall be apportioned in   accordance with the terms of this Contract as
though such expense had been incurred by   the Company.      C. It is further
understood and agreed that, in the event of the insolvency of the Company, the
  reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company   or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of   the New York Insurance Law or except (1) where
this Contract specifically provides another   payee of such reinsurance in the
event of the insolvency of the Company or (2) where the   Reinsurer with the
consent of the direct insured or insureds has assumed such policy   obligations
of the Company as direct obligations of the Reinsurer to the payees under such
  policies and in substitution for the obligations of the Company to such
payees.         Article 17 - Arbitration   A. As a condition precedent to any
right of action hereunder, in the event of any dispute or   difference of
opinion hereafter arising with respect to this Contract, it is hereby mutually
  agreed that such dispute or difference of opinion shall be submitted to
arbitration. One   Arbiter shall be chosen by the Company, the other by the
Reinsurer, and an Umpire shall   be chosen by the two Arbiters before they enter
upon arbitration, all of whom shall be active   or retired disinterested
executive officers of insurance or reinsurance companies or Lloyd's   London
Underwriters. In the event that either party should fail to choose an Arbiter
within   30 days following a written request by the other party to do so, the
requesting party may   choose two Arbiters who shall in turn choose an Umpire
before entering upon arbitration. If   the two Arbiters fail to agree upon the
selection of an Umpire within 30 days following their   appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of   whom
the other shall decline, and the decision shall be made by drawing lots.        
  20\F7V1039   Page 10      B. Each party shall present its case to the Arbiters
within 30 days following the date of   appointment of the Umpire. The Arbiters
shall consider this Contract as an honorable   engagement rather than merely as
a legal obligation and they are relieved of all judicial   formalities and may
abstain from following the strict rules of law. The decision of the   Arbiters
shall be final and binding on both parties; but failing to agree, they shall
call in the   Umpire and the decision of the majority shall be final and binding
upon both parties.   Judgment upon the final decision of the Arbiters may be
entered in any court of competent   jurisdiction.      C. If more than one
Subscribing Reinsurer is involved in the same dispute, all such   Subscribing
Reinsurers shall, at the option of the Company, constitute and act as one party
  for purposes of this Article and communications shall be made by the Company
to each of   the Subscribing Reinsurers constituting one party, provided,
however, that nothing herein   shall impair the rights of such Subscribing
Reinsurers to assert several, rather than joint,   defenses or claims, nor be
construed as changing the liability of the Subscribing Reinsurers
  participating under the terms of this Contract from several to joint.      D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with   the other the expense of the Umpire and of the arbitration.
In the event that the two   Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the   Umpire and the arbitration shall be equally
divided between the two parties.      E. Any arbitration proceedings shall take
place at a location mutually agreed upon by the   parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings   pursuant
hereto shall be governed by the law of the state in which the Company has its
  principal office.         Article 18 - Service of Suit (BRMA 49C)
  (Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not   authorized in any State, Territory or District of the United
States where authorization is required   by insurance regulatory authorities)   
  A. It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due   hereunder, the Reinsurer, at the request of the Company,
will submit to the jurisdiction of a   court of competent jurisdiction within
the United States. Nothing in this Article constitutes or   should be understood
to constitute a waiver of the Reinsurer's rights to commence an   action in any
court of competent jurisdiction in the United States, to remove an action to a
  United States District Court, or to seek a transfer of a case to another court
as permitted by   the laws of the United States or of any state in the United
States.      B. Further, pursuant to any statute of any state, territory or
district of the United States which   makes provision therefor, the Reinsurer
hereby designates the party named in its Interests   and Liabilities Agreement,
or if no party is named therein, the Superintendent,   Commissioner or Director
of Insurance or other officer specified for that purpose in the   statute, or
his successor or successors in office, as its true and lawful attorney upon whom
  may be served any lawful process in any action, suit or proceeding instituted
by or on   behalf of the Company or any beneficiary hereunder arising out of
this Contract.        
 
[f7v1039redacted013.jpg]
  20\F7V1039   Page 11         Article 19 - Severability (BRMA 72E)   If any
provision of this Contract shall be rendered illegal or unenforceable by the
laws,   regulations or public policy of any state, such provision shall be
considered void in such state,   but this shall not affect the validity or
enforceability of any other provision of this Contract or the   enforceability
of such provision in any other jurisdiction.         Article 20 - Governing Law
(BRMA 71B)   This Contract shall be governed by and construed in accordance with
the laws of the State of   Florida.         Article 21 - Confidentiality   A.
The Reinsurer hereby acknowledges that the documents, information and data
provided to   it by the Company, whether directly or through an authorized
agent, in connection with the   placement and execution of this Contract,
including all information obtained through any   audits and any claims
information between the Company and the Reinsurer, and any   submission or other
materials relating to any renewal (hereinafter referred to as   "Confidential
Information") are proprietary and confidential to the Company.      B. Except as
provided for in paragraph C below, the Reinsurer shall not disclose any
  Confidential Information to any third parties, including but not limited to
the Reinsurer's   subsidiaries and affiliates, other insurance companies and
their subsidiaries and affiliates,   underwriting agencies, research
organizations, any unaffiliated entity engaged in modeling   insurance or
reinsurance data, and statistical rating organizations.      C. Confidential
Information may be used by the Reinsurer only in connection with the
  performance of its obligations or enforcement of its rights under this
Contract and will only   be disclosed when required by (1) retrocessionaires
subject to the business ceded to this   Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial   condition, (3) external
auditors performing an audit of the Reinsurer's records in the normal   course
of business, or (4) the Reinsurer's legal counsel; provided that the Reinsurer
  advises such parties of the confidential nature of the Confidential
Information and their   obligation to maintain its confidentiality. The Company
may require that any third-party   representatives of the Reinsurer agree, in
writing, to be bound by this Confidentiality Article   or by a separate written
confidentiality agreement, containing terms no less stringent than   those set
forth in this Article. If a third-party representative of the Reinsurer is not
bound, in   writing, by this Confidentiality Article or by a separate written
confidentiality agreement, the   Reinsurer shall be responsible for any breach
of this provision by such third-party   representative of the Reinsurer.      D.
Notwithstanding the above, in the event that the Reinsurer is required by court
order, other   legal process or any regulatory authority to release or disclose
any or all of the Confidential   Information, the Reinsurer agrees to provide
the Company with written notice of same at   least 10 days prior to such release
or disclosure, to the extent legally permissible, and to     
  20\F7V1039   Page 12      use its best efforts to assist the Company in
maintaining the confidentiality provided for in   this Article.      E. Any
disclosure of Non-Public Personally Identifiable Information shall comply with
all state   and federal statutes and regulations governing the disclosure of
Non-Public Personally   Identifiable Information. "Non-Public Personally
Identifiable Information" shall be defined as   this term or a similar term is
defined in any applicable state, provincial, territory, or federal   law.
Disclosing or using this information for any purpose not authorized by
applicable law is   expressly forbidden without the prior consent of the
Company.      F. The parties agree that any information subject to privilege,
including the attorney-client   privilege or attorney work product doctrine
(collectively "Privilege") shall not be disclosed to   the Reinsurer until, in
the Company's opinion, such Privilege is deemed to be waived or   otherwise
compromised by virtue of its disclosure pursuant to this Contract. Furthermore,
  the Reinsurer shall not assert that any Privilege otherwise applicable to the
Confidential   Information has been waived or otherwise compromised by virtue of
its disclosure pursuant   to this Contract.      G. The provisions of this
Article shall extend to the officers, directors and employees of the   Reinsurer
and its affiliates, and shall be binding upon their successors and assigns.   
     Article 22 - Non-Waiver   The failure of the Company or Reinsurer to insist
on compliance with this Contract or to exercise   any right, remedy or option
hereunder shall not: (1) constitute a waiver of any rights contained   in this
Contract, (2) prevent the Company or Reinsurer from thereafter demanding full
and   complete compliance, (3) prevent the Company or Reinsurer from exercising
such remedy in   the future, nor (4) affect the validity of this Contract or any
part thereof.         Article 23 - Agency Agreement (BRMA 73A)   If more than
one reinsured company is named as a party to this Contract, the first named
  company shall be deemed the agent of the other reinsured companies for
purposes of sending   or receiving notices required by the terms and conditions
of this Contract, and for purposes of   remitting or receiving any monies due
any party.         Article 24 - Notices and Contract Execution   A. Whenever a
notice, statement, report or any other written communication is required by this
  Contract, unless otherwise specified, such notice, statement, report or other
written   communication may be transmitted by certified or registered mail,
nationally or   internationally recognized express delivery service, personal
delivery, electronic mail, or   facsimile. With the exception of notices of
termination, first class mail is also acceptable.        
 
[f7v1039redacted015.jpg]
  20\F7V1039   Page 13      B. The use of any of the following shall constitute
a valid execution of this Contract or any   amendments thereto:       1. Paper
documents with an original ink signature;       2. Facsimile or electronic
copies of paper documents showing an original ink signature;   and/or       3.
Electronic records with an electronic signature made via an electronic agent.
For the   purposes of this Contract, the terms "electronic record," "electronic
signature" and   "electronic agent" shall have the meanings set forth in the
Electronic Signatures in   Global and National Commerce Act of 2000 or any
amendments thereto.      C. This Contract may be executed in one or more
counterparts, each of which, when duly   executed, shall be deemed an original.
        Article 25 - Intermediary   Aon Benfield Inc., or one of its affiliated
corporations duly licensed as a reinsurance   intermediary, is hereby recognized
as the Intermediary negotiating this Contract for all business   hereunder. All
communications (including but not limited to notices, statements, premiums,
  return premiums, commissions, taxes, losses, loss adjustment expense, salvages
and loss   settlements) relating to this Contract will be transmitted to the
Company or the Reinsurer   through the Intermediary. Payments by the Company to
the Intermediary will be deemed   payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed   payment to the Company only to
the extent that such payments are actually received by the   Company.         In
Witness Whereof, the Company by its duly authorized representatives has executed
this   Contract as of the dates specified below:      This 13th day of July in
the year 2020 .      FedNat Insurance Company      /s/ Michael Braun      
  This 13th day of July in the year 2020 .      Monarch National Insurance
Company      /s/ Michael Braun           
  20\F7V1039   Page 14      This 13th day of July in the year 2020 .      Maison
Insurance Company      /s/ Doug Raucy        
 
[f7v1039redacted017.jpg]
  20\F7V1039   Schedule A      Schedule A   Reinstatement Premium Protection
  Reinsurance Contract   Effective: July 1, 2020      FedNat Insurance Company
  Sunrise, Florida   and   Monarch National Insurance Company   Sunrise, Florida
  and   Maison Insurance Company   Baton Rouge, Louisiana               
  Original   Contract   First   Excess   Original   Contract   Second   Excess
  Original   Contract   Third   Excess   Original   Contract   Fourth   Excess
  Original   Contract   Fifth   Excess   Reinsurer's Per Occurrence Limit
$70,000,000 $180,000,000 $70,000,000 $180,000,000 $100,000,000   Reinsurer's
Term Limit $140,000,000 $360,000,000 $140,000,000 $360,000,000 $200,000,000  
Minimum Premium [***] [***] [***] [***] [***]   Annual Deposit Premium [***]
[***] [***] [***] [***]   Deposit Premium Installments [***] [***] [***] [***]
[***]             
  20\F7V1039   Schedule B      Schedule B   Reinstatement Premium Protection
  Reinsurance Contract   Effective: July 1, 2020      FedNat Insurance Company
  Sunrise, Florida   and   Monarch National Insurance Company   Sunrise, Florida
  and   Maison Insurance Company   Baton Rouge, Louisiana               First
  RPP Layer   Second   RPP Layer   Third   RPP Layer   Fourth   RPP Layer
  Fifth   RPP Layer   Reinstatement Factor [***] [***] [***] [***] [***]
  Annual Deposit Premium [***] [***] [***] [***] [***]   Deposit Premium
Installments [***] [***] [***] [***] [***]                 
 
[f7v1039redacted019.jpg]
  20\F7V1039   Schedule B      The Interests and Liabilities Agreements,
constituting 6 pages in total, have been omitted from this exhibit because such
  agreements are not material and would be competitively harmful if publicly
disclosed.              
 